Citation Nr: 0606432	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  00-22 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In January 2004 the Board remanded this case for additional 
development to include VA orthopedic and neurologic 
examinations of the veteran.  In February 2004 a VA 
orthopedic examination was provided to the veteran; however, 
that examination did not address all of the inquiries posited 
by the Board in January 2004.  

While the veteran's claim was in part granted during the 
pendency of the appeal, compliance with the Board's 
instructions remains incomplete, and the information sought 
by the remand remains relevant.  Part of the Board's review 
in increased rating claims is to ascertain whether the 
currently-assigned disability rating addresses the entirety 
of the service-connected disorder.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993). One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA spine and a VA 
peripheral nerves examination, by a 
neurologist, to the veteran to assess the 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine.

The claims folder, including the report 
of a February 2004 VA spine examination, 
must be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.  Any necessary 
studies, including imaging, 
electromyography, and nerve conduction 
studies, should be conducted.  All 
relevant inquiries on the examination 
worksheets must be completed.  Any 
additional examination worksheets, such 
as those for rectum and anus or 
genitourinary examinations, determined to 
be relevant by the examiner, should also 
be completed by the examiner.

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

